Title: To George Washington from Lieutenant Colonel Holt Richeson, 14 April 1779
From: Richeson, Holt
To: Washington, George



Sir
King Wm County Virgia April 14th 1779

I have this day delivered my Commission to Major James Quarles to get my resignation which I hope your Excellency will not have any Objections too, my reasons are in asking this request is that our money is so depreciated that the little pay I am allowed by Congress will not Surport me, & I have but a very Slender fortune a wife & Seven Small Children, & if I Continue in the Service it must in a very few months bring me & family to want, for every thing now, is Selling from twenty to thirty times as much as they did about eighteen months ago, when my pay was equal to what it is now, if I Could be Surported in the Army I wood much reather be their then to have any honour that this State Could perfuse on me, therefore I hope your Excellency will be So good as to let me resign, but if your Excellency will not give me leve, I’ll return to Camp at the risk of every thing I have as Soon as your Excellency will give me motice. I Am Your Excellency Most Humble & Most Obediant Sert
Holt Richeson
